Citation Nr: 1126550	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  04-11 752	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for allergies.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1941 to August 1947.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 11, 2008, which vacated an October 2006 Board decision and remanded the case for additional development.  The Board remanded the case in March 2010.  The requested development has been substantially completed.

The issues initially arose from a July 2003 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was notified in May 2011 that his attorney had withdrawn from representation and he was advised of his right to appoint another representative.  The Veteran did not respond to that correspondence and he is unrepresented in this appeal.

The issue of entitlement to service connection for tinnitus has been raised by the record.  Further, it is unclear from the record whether the Veteran is raising the issue of entitlement to an increased rating for service-connected posttraumatic stress disorder.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A hearing loss disability is shown to have developed as a result of acoustic trauma during active service.

3.  An allergy disability for VA compensation purposes was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred as a result of military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  An allergy disability for VA compensation purposes was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.380 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran by correspondence dated in February 2003, January 2008, and September 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the September 2010 VA correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of his claim.  A March 1942 service treatment report noted the Veteran's original health record was lost during the December 7, 1941, attack on Pearl Harbor.  Although in his March 2004 VA Form 9 the Veteran, in essence, reported that he had been treated for an allergy disorder while serving aboard the USS Oklahoma before it sank in the Japanese attack on Pearl Harbor, the Board finds those records were lost on December 7, 1941.  The available record, however, includes relevant medical reports including copies of a January 1941 enlistment examination report and a July 1947 discharge examination report.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.


Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2010).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In cases involving disabilities due to asbestos exposure the Court has held that the claims must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C, (Dec. 13, 2005).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that the provisions in VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Bilateral Hearing Loss Claim

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis for hearing loss.  Examination upon enlistment in January 1941 and upon discharge in July 1947 revealed hearing acuity of 15/15, bilaterally.  A July 1947 report noted the Veteran was examined and found to be physically qualified for discharge.  Service personnel records show he served on the U.S.S. Oklahoma from March 1941 until it was attacked in December 1941.  Reports indicate he subsequently served aboard ships that participated in task force operations in August 1942, January 1943, July 1944, and August 1944 which involved either bombardment of enemy installations or attacks by the enemy.

Private medical records dated in August 2001 indicate the Veteran used a hearing aid.  Bilateral hearing loss was demonstrated upon examination.  

VA treatment records dated in July 2002 show the Veteran requested an evaluation to be considered for hearing aids.  He asserted he had hearing loss due to military noise exposure.  It was noted that he stated he had previously worn hearing aids with benefit.  A diagnosis of bilateral mild to profound hearing loss was provided.  The examiner also noted the hearing loss seemed to be mixed in nature to the high frequencies only.  Subsequent records note difficulty with hearing without opinion as to etiology.

The Veteran submitted his claim for entitlement to service connection for hearing loss in November 2002.  In subsequent statements he asserted that his hearing loss was directly related to his having fired large guns aboard ship.  He provided additional documents describing the events at Pearl Harbor in December 1941.  

In his September 2003 notice of disagreement the Veteran reported that he had served as a gunner aboard ships which were engaged in 13 sea battles.  He stated he took direct part in six of those battles.  He noted that he had been on the "#2 turret Gun" when the U.S.S. Oklahoma was attacked and sunk in Pearl Harbor on December 7, 1941.

VA audiological evaluation in December 2003 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
75
LEFT
55
65
60
60
70

A diagnosis of moderately-severe to severe bilateral sensorineural hearing loss was provided.  It was noted the Veteran reported a history of military noise exposure, including from 5 inch and 14 inch anti-aircraft guns, occupational noise exposure working at hay and hammer mills around electric motors and for 11 months as a riveter, with recreational noise exposure years earlier hunting with a shotgun.  The Veteran reported that he had worked in the "photo lab" at Boeing Aircraft and denied any excessive noise exposure in that occupation.  

A December 2003 VA otolaryngologist's report noted that the Veteran served during World War II, primarily in the Navy, and that he "had combat duty during one month."  Parenthetically, the Board notes that, as stated in the Court's December 2008 decision, the available record shows that the Veteran had extensive combat service.  At the time of the December 2003 VA examination, it was noted that the Veteran did not have hearing complaints per multiple studies during active service, that he did not present for hearing aids until the late 1980's, that he had years of environmental noise exposure before his hearing became a problem in his 60's, and that since then he had multiple other problems all of which could be related to presbycusis.  The Veteran's hearing loss was found not to be related to military service and it was noted that there was no evidence of hearing loss in service or shortly thereafter.  

In his March 2004 VA Form 9 the Veteran reported that his hearing loss started during service in World War II.  He asserted that his hearing loss was directly related to his having fired large guns aboard ship.

The Veteran was afforded a new VA examination in November 2010, in part, because it was unclear what impact the actual reporting of the Veteran's extensive combat service might have had on the examiner's opinion and whether the combat noise associated therewith could be the underlying cause of his current hearing loss.  The Court in its December 2008 decision had also noted that it was not clear whether the 2003 VA examiner was cognizant of the fact that many of the Veteran's medical records were lost when the his ship was sunk during the attack on Pearl Harbor since the examiner identified as rationale in his conclusion that the Veteran's service treatment records were silent as to hearing loss.  

The VA audiological evaluation in November 2010 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
70
80
LEFT
70
70
65
70
70

It was noted that the Veteran reported a history of military noise exposure while working around guns in the Navy without hearing protection, a history of post-service occupational noise exposure working at Boeing Aircraft Company for over 22 years without hearing protection, and a history of post-service recreational noise exposure while attending ball games and firework displays.  He denied a history of family hearing loss and any history of ear disease or head or ear trauma.  The diagnoses included moderately severe sloping to severe sensorineural hearing loss in the right ear and a moderately severe sloping to profound sensorineural hearing loss in the left ear.  

The examiner noted that service medical records, private medical records, and VA medical records were reviewed and found that the Veteran's bilateral hearing loss was less likely as not (less than a 50/50 probability) caused by or a result of acoustic trauma during military service.  It was also noted that the Veteran's service medical records were negative for evidence of hearing loss, but that whispered and spoken voice tests were informal tests which were not considered reliable evidence of normal hearing or hearing loss.  The examiner also noted, in essence, that the Veteran had over 22 years of occupational noise exposure in an aircraft manufacturing environment and did not report the onset of tinnitus until 1985, almost 40 years after military service.  

Based upon the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is shown to have developed as a result of acoustic trauma during active service.  The Veteran is shown to have had extensive combat service and his reports of noise exposure are consistent with the circumstances of his service.  His acoustic trauma during active service is accepted.  The Board also finds that his report of hearing loss that started during active service is both credible and persuasive.  As noted by the Court, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.

The November 2010 VA examiner, although providing an unfavorable nexus opinion, questioned the reliability of the whispered and spoken voice findings noted in the available service reports; the examiner did not address the Veteran's extensive combat experience or address the fact that many of the Veteran's service medical records were lost when his ship was sunk at Pearl Harbor.  Additionally, the examiner did not address the Veteran's competent reports that he had hearing loss that started in service or that he had worked in the photo lab at Boeing Aircraft without extensive noise exposure.  In balancing the Veteran's statements of continuity made in conjunction with his current claim against the lack of evidence of treatment before 1985, the Board finds the Veteran's statements as to hearing loss which started in service but which did not become a problem until he was in his 60's to be credible and persuasive.  The November 2010 VA examiner did not exclude the Veteran's acoustic trauma in service as a possible etiological basis for his hearing loss and expressed significant doubt as to whispered and spoken voice test findings.  In such cases, the Veteran is afforded the benefit of the doubt.  Therefore, the Board finds entitlement to service connection is warranted.  


Allergies Claim

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis for allergies.  Examination upon enlistment in January 1941 and upon discharge in July 1947 revealed normal evaluations of the nose, throat, and respiratory system.  

Private treatment records dated in May 1997, April 2000 and October 2001 show the Veteran was treated for sinus infection, sinus congestion, rhinitis, and sinusitis.  The October 2001 report noted the Veteran appeared to have rhinitis and sinusitis which were allergy related.  

In statements in support of his claim the Veteran asserted that he had allergies which were first manifest during active service aboard the USS Oklahoma.  A March 2008 brief provided in support of the Veteran's appeal, in essence, asserted that his allergies and sinus trouble may have been due to exposure to asbestos or gun smoke during active service.  

On VA ear disease and respiratory system examinations in November 2010 the Veteran complained of a 10 to 15 year history of throat congestion with whitish phlegm and some postnasal drip.  He reported he was exposed to asbestos in the Navy, but denied any shortness of breath.  He described the course as intermittent with remissions.  He stated he had intermittent use of an over-the-counter inhaled nasal anti-inflammatory medication, but denied any use of oral steroids, parenteral steroids, antibiotics, or other immunosuppressants.  The examiner noted sinus and naso/pharynx examinations were unremarkable.  There was no evidence of abnormal breath sounds, asthma, or conditions that may be associated with pulmonary restrictive disease.  X-ray examinations revealed no pleural effusion or active infiltrates in the chest and negative sinuses.  The diagnoses included no current evidence of asbestosis, normal physical examination, and normal chest and sinus X-ray findings.  

The examiner found there was no current evidence of sinus infection, otitis, rhinitis, asthma, or any other respiratory sign or symptom and that there was no question of any symptoms being related to service or asbestos exposure.  It was noted that the Veteran complained of intermittent allergy symptoms such as nasal/throat congestion and postnasal drip and that he was treated for allergies during the periods from 1991 to 2003, but that his allergy symptoms, if any, were less likely as not (less than 50/50 probability) related to his military service.  The examiner noted, in essence, there was no evidence of any such complaints in the available service treatment records and no evidence of treatment until 1991, almost 34 years after service.  It was concluded that it was less likely that his allergies were related to military service, asbestos exposure, or gun smoke exposure.

Based upon the evidence of record, the Board finds that an allergy disability for VA compensation purposes was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Board acknowledges that the Veteran is a combat veteran for VA compensation purposes and that the record indicates medical records maintained aboard the U.S.S. Oklahoma were lost during the attack on Pearl Harbor.  His service treatment records dated after December 1941, however, do not reveal any complaints or treatment indicative of allergies.  Upon discharge from service in July 1947 his respiratory system, nose, and sinuses were normal.  Additionally, his post-service medical records do not indicate complaints or treatment for allergies until May 1997, almost 50 years after his discharge from service. 

The Board finds that the opinion of the November 2010 VA examiner is persuasive as to this matter.  The opinion is shown to have been based upon a review of the evidence of record and a thorough examination.  An adequate rationale for the opinion was provided.  Although the examiner is not shown to have accepted the Veteran's report that he was first seen for allergies aboard the USS Oklahoma before it sank in Pearl Harbor in December 1941, the provided report demonstrates that the examiner found it more significant that the available service and post-service treatment records did not indicate related complaints for many years after service.  In fact, the Veteran reported in November 2010 that his symptoms had been manifest for only 10 to 15 years although he had reported earlier that he had been treated for allergies in service.  The Board finds that the Veteran is both competent and credible in his report that he was treated for allergies in service.  However, any implied statement of continuity of symptomatology must be weighed against the absence of complaints and/or treatment for allergies for decades after service.  

The Board notes that the Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The evidence presented by the Veteran in this case, which attempts to establish continuity since discharge, is inconsistent and contradicted by the medical evidence of record.  Further, there is no medical evidence of record relating any present allergy disability to service.  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for allergies is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


